DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 25, 26, 28, 30-38, 40-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,558,320 to Causey, III et al. (Causey) in view of US Patent No. 6,571,128 to Lebel et al. (Lebel) and US Patent Application Publication 2006/0099971 to Staton et al. (Staton).
Claim 21
With regard to a receiver unit configured to receive sensor data indicative of a glucose concentration of a host measured by a continuous glucose sensor configured to perform glucose measurements to generate the sensor data, Causey teaches a medical device module that receives data from a sensor set that can measure glucose (Figs. 2, 3, medical device module 200, sensor set 150; col. 7, lines 4-30; col. 10, line 61 – col. 11, line 11; Fig. 4, sensor 150, transmitter 100).  Causey teaches computer memory (Fig. 5, memory 204, 206).  With regard to a wireless receiver circuit configured to receive the sensor data using a first wireless communication protocol, the sensor data 
Causey does not teach that the second communication protocol is wireless or that the first communication port is configured to communicate data from the receiver unit wirelessly using a second wireless communication protocol or receiving the data from receiver using the second wireless communication protocol.  Lebel teaches communication from an implantable medical device to an external device using a radio frequency (RF telemetry system, and communication from the external communication device to a second external device with infrared (IR) (col. 39, line 56 – col. 40, line 34; Fig. 3).  Communication between the external communication device and the second external device using IR corresponds to claim language for a second wireless communication protocol.  The external device would have to transform the data from a state suitable for RF telemetry to a state suitable for IR communication.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient monitoring, as taught by Causey, to include a second wireless communication protocol, because then communication with more external devices would have been possible.
Causey does not teach that the receiver unit is configured to automatically transmit the at least some of the transformed sensor data to the mobile device upon occurrence of an event, and wherein the event is based on a comparison of the sensor data with one or more thresholds.  Staton teaches transmitting an event message or alarm to the PDA from the instrument module when a measurement surpasses a 
Claim 22
Causey teaches the sensor electronics module and the continuous glucose sensor (col. 10, line 61 – col. 11, line 11).
Claim 25
Causey does not teach that the receiver unit comprises a display, the receiver unit configured to display an indication of the received sensor data.  Staton teaches a PDA which has a display for displaying received data (pars. 71, 75).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include a display, as taught by Staton because then data would have been viewable in multiple locations and available when the auxiliary devices was not accessible.
Claim 26
Causey teaches that the receiver unit is configured to receive user parameters on the receiver unit, and to transmit the user parameters to the sensor electronics module (col. 8, line 64 – col. 9, line 63).
Claim 28
Causey does not teach that the receiver unit is authenticated with the sensor electronics module, and wherein the mobile device is not authenticated with the sensor 
Claim 30
Causey teaches that one or both of the receiver unit or the mobile device is configured to generate an alarm based on the comparison of the sensor data with the one or more thresholds, and the event is selected from the group consisting of exceeding a hypoglycemia threshold, exceeding a hyperglycemia threshold, exceeding an approaching hypoglycemia threshold, exceeding an approaching hyperglycemia threshold, and exceeding a glucose concentration rate-of-change threshold (col. 8, line 64 – col. 9, line 63).
Claim 31
Causey does not teach that the mobile device is configured to relay sensor information as a text message to a further secondary display device.  Staton teaches that the PDA is capable of sending a text message (par. 103).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include a cell phone capable of sending a text message, as taught by Staton, because then data would be viewable in a well known format and more easily transmitted and shared to other devices.
Claim 32
Causey teaches that the instructions on the non-transitory computer readable medium cause the mobile device to display one or more of glucose data or calibration status (col. 10, line 61 – col. 11, line 11).
Claim 33
Causey does not teach that the instructions on the non-transitory computer readable medium cause the mobile device to receive data pertaining to a drug delivery device, and is further configured to display one or more of an insulin status or insulin type.  Lebel teaches an alarm when medication is less than a threshold (col. 34, lines 51-65; col. 36, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include an alarm when medication is less than a threshold, because then it would have been insured that medication was available when needed.
Claim 34
Causey teaches that the instructions on the non-transitory computer readable medium cause the mobile device to receive reference values of blood glucose, and to calibrate the sensor data based at least in part on the received reference values (col. 10, lines 30-60).
Claim 35
Causey does not teach that the receiver unit is configured to receive the sensor data from the sensor electronics module periodically, or transmit data to the mobile device periodically, or both.  Staton teaches reporting data at scheduled periodic times (par. 74).  It would have been obvious to one of ordinary skill in the art at the time of the 
Claim 36
Causey does not teach that the receiver unit is configured to receive the sensor data from the sensor electronics module using Bluetooth, or transmit the data to the mobile device using Bluetooth, or both.  Staton teaches Bluetooth capability (pars. 8, 30, 43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include Bluetooth as a communication protocol, as taught by Staton, because then a well known method of transmitting data would have been supported.
Claim 37
Causey teaches that the instructions on the non-transitory computer readable medium are included in a glucose monitoring software application, the instructions, when executed, cause the mobile device to receive and process the transformed sensor data transmitted from the-receiver unit, display a user-selectable icon associated with the glucose monitoring software application on a user interface of the mobile device, and launch the glucose monitoring software application in response to detection of a user selection of the user-selectable icon (col. 6, lines 34-52).
Claim 38
With regard to receiving at a receiver unit first sensor data indicative of a glucose concentration of a host measured by a continuous glucose sensor, the first sensor data transmitted from a sensor electronics module via a first wireless communication 
Causey does not tach that the second communication protocol is wireless.  Lebel teaches communication from an implantable medical device to an external device using a radio frequency (RF telemetry system, and communication from the external communication device to a second external device with infrared (IR) (col. 39, line 56 – col. 40, line 34; Fig. 3).  Communication between the external communication device and the second external device using IR corresponds to claim language for a second wireless communication protocol.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient monitoring, as taught by Causey, to include a second wireless communication protocol, because then communication with more external devices would have been possible.

Claim 40
Causey does not teach that one or both of the receiving or the transmitting occurs periodically.  Staton teaches reporting data at scheduled periodic times (par. 74).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include periodic communication, as taught by Staton, because then the measurements would have been monitored regularly.
Claim 41
Causey teaches all the limitations of claim 38 upon which claim 41 depends.  Causey does not teach that one or both of the receiving and transmitting is performed using Bluetooth.  The Examiner takes official notice that using Bluetooth is well known.  
Claim 42
Causey teaches all the limitations of claim 38 upon which claim 42 depends.  Causey does not teach relaying an indication of sensor data as a text message to the mobile device or a further secondary display device.  Staton teaches that the PDA is capable of sending a text message (par. 103).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include a cell phone capable of sending a text message, as taught by Staton, because then data would be viewable in a well known format and more easily transmitted and shared to other devices.
Claim 43
Causey does not teach receiving data from a drug delivery device; and displaying an indication of data from the drug delivery device, the displayed indication including one or more of an insulin status or insulin type.  Lebel teaches an alarm when medication is less than a threshold (col. 34, lines 51-65; col. 36, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring, as taught by Causey, to include an alarm when medication is less than a threshold, because then it would have been insured that medication was available when needed.
Claim 44
.
Claims 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey in view of Lebel and Staton as applied to claim 21 above, and further in view of US Patent Application Publication 2009/0085768 to Patel et al. (Patel).
Claim 23
Causey, Lebel and Staton teach all the limitations of claim 21 upon which claim 23 depends.  Causey, Lebel and Staton do not teach that the receiver unit is configured to act as a repeater, to extend an operable communications range between the mobile device and the sensor electronics module.  Patel teaches that the sensor transceiver connects to an RF programmer which acts as a relay for data communication (Fig. 10; par. 45).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patient monitoring combination, as taught by Causey, Lebel and Staton, to include acting as a relay, as taught by Patel, because then data could be transmitted to devices further away.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey in view of Lebel and Staton as applied to claim 21 above, and further in view of US Patent Application Publication 2007/0040449 to Spurlin et al. (Spurlin).
Claim 27
Causey, Lebel and Staton teach all the limitations of claim 21 upon which claim 27 depends.  Causey, Lebel and Staton do not teach that the receiver unit is configured .
Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.
Applicant states that the combination of references changes the principle operation of Causey.  Referring to Causey at col. 6, lines 54-67, Applicants states that a principle of operation of Causey is the ability for the medical device module 200 to be placed within the PDA 10 for predictable communication via respective wired contacts because this reduces the number of devices the user must carry.  Applicant states that the combined system would require PDA 10 to communicate wirelessly with the medical device module 200, which would then require the manufacturer of the medical device module to support a wireless communications interface for communicating with the PDA.  However, adding the ability to communicate wirelessly does not remove the ability to communicate with a wired connection.  Adding wireless capability simply adds additional functionality and flexibility in communication between the PDA and the sensor device.
Applicant states that the motivation for combining proffered by the Office Action is not rooted in the cited references.  Applicant states that modifying the medical device module 200 of Causey to be able to wirelessly communicate with yet another device, different than the PDA, is contrary to the solution provided by Causey to solve the 
Applicant states that Causey teaches away from modifying the medical device module to communicate with a wireless device other than the PDA.  Adding the ability to communicate wirelessly between the medical device and the PDA simply increases the 
Applicant states that the combination of Causey, Lebel, and Staton does not disclose, teach or suggest: “displaying at least a portion of the at least some of the transformed sensor data as measured by the continuous glucose sensor and received from the receiver unit, wherein the receiver unit is configured to automatically transmit the at least some of the transformed sensor data to the mobile device upon occurrence of an event, and wherein the event is based on a comparison of the sensor data with one or more thresholds,” as recited in claim 21.  Applicant states that in Staton, however, it is the instrument 195 itself that performs the measurements; and that in Staton, the measurements are not received by the instrument module from another device such as a sensor.  However, Staton teaches that the instrument module links to various devices that measure environment conditions (par. 58; Fig. 3, instrument module 195, links 272, 274, 276).
Applicant states that modifying Causey with Staton would change the principle of operation of Causey.  However, simply adding the ability to send an alarm in response to an event does not prevent Causey from using a wired connection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864